Citation Nr: 1425182	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-35 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin




THE ISSUE

Entitlement to service connection for degenerative joint disease of the lumbar spine with myofascial pain and radiculopathy, to include as secondary to the service-connected bilateral knee disabilities. 




REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs






ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to August 1975. 

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the RO.

In January 2013, the Board remanded the Veteran's claim for additional development.  The case is once again before the Board. 

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

In January 2013, the Board noted that a large number of medical records underlying a Social Security Administration determination were associated with the claims file, but the Board was unable to identify the SSA decision itself.  It was therefore requested that the RO obtain a copy of the Veteran's SSA decision. 

On remand, the VA Appeal Management Center (AMC) submitted a standard request for the Veteran's SSA records and received duplicates of records already associated with the claims file. The materials received from the SSA did not, however, include a decision. 

The Board's remand also noted that additional VA treatment records had been associated with the Veteran's electronic claims file after the August 2010 Statement of the Case, but these records had not been considered by the RO. 

The January 2013 remand instructions therefore requested that the RO consider all evidence associated with the claims file since August 2010. 

While the AMC readjudicated the Veteran's claim in a March 2013 Supplemental Statement of the Case, the medical records associated with the Veteran's electronic claims file were not listed among the evidence considered and the text does not indicate that such records were reviewed. 

Finally, the Board's remand noted that the Veteran had reported receiving medical treatment from the Beaver Dam Community Hospital and a Dr. Steven Pals, but records from of such treatment were not associated with the claims file. 

While the AMC requested that the Veteran submit, or authorized VA to obtain, these records in a January 2013 letter, he did not do so. 

Since the claim is being remanded for additional development, the Veteran should be afforded an additional opportunity to submit, or authorize VA to obtain his private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all indicated action to obtain any Social Security Administration (SSA) DECISION pertinent to the Veteran's claim for SSA benefits. 

2. The AOJ should take all indicated action in order to obtain copies of any outstanding records of VA medical treatment (generated after the last treatment notes of record) and associate them with the claims file.

3. The AOJ should once again take appropriate steps to contact the Veteran in order to request that he provide authorization forms necessary to allow the AOJ to obtain records from the following private providers:  a) Dr. Steven Pals; b) Beaver Dam Community Hospital

The Veteran must also be advised with respect to medical evidence that he may alternatively obtain records on his own and submit them to the AOJ.

After procuring authorization from the Veteran for release of all identified records, as appropriate, the RO should attempt to obtain copies of such records.  All efforts to obtain such should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

4. After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record, INCLUDING all evidence associated with the claims file since 2010. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



